Citation Nr: 0834843	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  03-21 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the veteran's September 2000 
claim for service connection for PTSD.

In May 2004, the appellant testified at a hearing on appeal 
before the undersigned Veterans Law Judge at the RO in 
Denver, Colorado (Travel Board hearing).  A copy of the 
transcript is associated with the record.

In January 2005, the Board remanded this case to the RO for 
additional development.  This case has been returned to the 
Board for further appellate consideration.


FINDING OF FACT

There is credible evidence corroborating the veteran's 
alleged non-combat in-service stressors, supporting a current 
diagnosis of PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
veteran's PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R.
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

An August 2002 letter, provided to the veteran before the 
December 2002 rating decision, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since it informed the veteran of what evidence was 
needed to establish his service connection claim, what VA 
would do and had done, and what evidence he should provide.  
The August 2002 letter also informed the veteran that it was 
his responsibility to help VA obtain medical evidence or 
other non-government records necessary to support his claim.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's service treatment 
records and VA treatment records have been obtained.  
Moreover, VA obtained information regarding the veteran's 
service from the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly U. S. Armed Services Center 
for Unit Records Research (CURR) in June 2002 and May 2008.  
Additionally, the veteran was provided with a VA examination 
in November 2002.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was provided with such notice in June 2008.  For this reason, 
no further development is required regarding the duty to 
notify.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In order 
to prevail in a claim for service connection there must be 
medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease 
or injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2007).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).  

Specifically, to establish entitlement to service connection 
for PTSD, the veteran must submit "...medical evidence 
diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred." 38 C.F.R. § 3.304(f).

The veteran contends that he is entitled to service 
connection for PTSD.  At his April 2004 hearing before the 
undersigned Veteran Law Judge, the veteran stated that he was 
informed that all records dated up to 1975 at Fort Lion were 
burned.  Later in his April 2004 hearing, the veteran 
testified that he had a chance contact with a VA psychiatrist 
in 2000 who suggested that he seek treatment at a veteran's 
center.

The veteran's VA treatment records confirm that he was first 
treated for PTSD in September 2000.  In that record, the VA 
clinical psychologist noted that the veteran "revealed the 
following PTSD symptoms: depression; anxiety; anger and angry 
outbursts; sleep disturbance; nightmares; flashbacks; 
avoidance of events, activities, [and] objects which remind 
him of the war; he has no social life or friends; 
physiological reactivity; psychological reactivity; and lacks 
trust in others."  The veteran was again treated for PTSD by 
VA in October 2000, December 2000 (twice), January 2001, 
March 2001 (twice), May 2001 (twice), July 2001, and August 
2001.  He had Global Assessment of Functioning (GAF) scores 
of 31-40 in October 2000, and 41 in August 2001.  

On VA examination in August 2001, VA examiner noted the 
veteran was suffering from PTSD due to his combat experiences 
in Vietnam.  He stated the veteran had daytime intrusive 
thoughts, Vietnam nightmares, rages, serious uneasiness with 
crowds and social withdrawal with serious resentments of 
authority.  The examiner further noted that the veteran was 
suspicious, hypervigilant and extremely irritable.  

In a November 2002 VA examination, an examiner diagnosed the 
veteran with chronic PTSD, with complaints of combat-related 
nightmares and flashbacks of Vietnam triggered by loud noises 
and choppers.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, his 
diagnosis of PTSD is competent medical evidence.

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor actually occurred, and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  

Specifically, to establish entitlement to service connection 
for PTSD, the veteran must submit "...medical evidence 
diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred."  38 C.F.R. § 3.304(f) (2007).  
In order for a stressor to be sufficient to cause PTSD, (1) 
the veteran must have been exposed to a traumatic event in 
which he experienced, witnessed, or was confronted with an 
event or events that involved actual or a threatened death or 
serious injury, or a threat to the physical integrity of self 
or others; and (2) the veteran's response must have involved 
intense fear, helplessness, or horror.  See 38 C.F.R. § 
3.304(f); Cohen, supra.

The Board notes that under the prevailing law with regard to 
stressor verification, corroboration of every detail of the 
stressor, including the veteran's personal participation, 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  Thus, records need only imply 
the veteran's participation (e.g., they must not controvert 
the veteran's assertion that he was present when the events 
the records establish that his unit experienced occurred).  
See also Pentecost v. Principi, 16 Vet. App. 124, 128-129 
(2002).  In Pentecost, the Court stated that the veteran's 
unit records constituted independent descriptions of rocket 
attacks that were experienced by the veteran's unit when he 
was stationed in Vietnam, which, when viewed in the light 
most favorable to the veteran, objectively corroborated his 
claim of having experienced rocket attacks.  The Court 
reiterated that, although the unit records did not 
specifically identify the veteran as being present during the 
rocket attacks, the fact that he was stationed with a unit 
that was present while such attacks occurred suggested that 
he was in fact exposed to the attacks.

With regard to the question of whether the veteran served in 
combat with the enemy, the veteran's service personnel 
records show that he served in Vietnam as a Heavy Vehicle 
Driver for the 572nd Transportation Company from March 1969 
to December 1969.  A June 2002 document provided by JSRRC 
shows that the 572nd Transportation Company served as a part 
of the 6th Transportation Battalion for a time which 
encompassed the Quarterly Period ending on April 30, 1969.  A 
document provided by JSRRC in May 2008 shows that a convoy 
from the 6th Transportation Battalion was ambushed in the 
course of a resupply mission on April 28, 1969.  The document 
further indicates that the convoy from the 6th Transportation 
Battalion was struck by rocket propelled grenade (RPG) fire.  
The narrative of the event provided by JSRRC describes U.S. 
casualties, including fatalities, and the report notes that 
"U.S. casualties of the combat arms personnel were not fully 
known."

The Board finds that the veteran's statements in his May 2004 
hearing are absolutely consistent with the description of the 
events provided by JSRRC in May 2008.  Consequently, the 
Board finds that there is sufficient evidence of the 
veteran's presence at the April 28, 1969 ambush.  See 
Pentecost, supra.  Moreover, the veteran's February 2001 
stressor statement and his May 2004 hearing testimony, make 
clear that his reaction to this traumatic event involved 
intense fear and horror.

At a minimum, the evidence discussed above suggests a 
possibility that the veteran was assigned to a military unit 
targarted by rocket attacks with U.S. casualties.  As 
previously noted, the Court determined that corroboration of 
every detail is not required.  Pentecost, supra.  The JSRRC 
reports do not specifically state that the veteran was 
present during the rocket attacks, but the records indicate 
plausibility. Pentecost, 16 Vet. App. at 128.  On that issue, 
the Board finds the evidence in relative equipoise, and 
resolves reasonable doubt in favor the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  As the aforementioned 
corroborated non-combat stressors form, in part, the basis of 
the veteran's current PTSD diagnosis, the Board concludes 
that the veteran suffers from PTSD incurred in service. 


ORDER

Service connection for PTSD is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


